DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 24, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on November 24, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-26 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 18, Xiong et al (US 9,674,907) discloses an electromagnetic interference (EMI) filter (Fig. 2, circuit of input surge protection circuit 22 and EMI circuit 23) for reducing radiated EMI in power 
 	a common mode (CM) choke (Fig. 2, common mode inductor L1) located on an input cable (Fig. 2, terminal connecting AC input source 21 to input surge protection circuit 22) (i.e. common mode inductor L1 is coupled to terminal connecting AC input source 21 to input surge protection circuit 22 via input surge protection circuit 22) connected to a first side (Fig. 2, input side of input rectifier 24) of a converter (i.e. circuit of Figure 2), wherein the converter (i.e. circuit of Figure 2) is connected to an output cable (Fig. 2, output terminals connected across load 26) on a second side (Fig. 2, output side of inductor L3 outputting to load 26) of the converter (i.e. circuit of Figure 2); 
 	a first set of Y-capacitors (Fig. 2, capacitors MOV1 and MOV2);
 	a primary ground (PGND) node (Fig. 2, node connected to ground G1) of the converter (i.e. circuit of Figure 2) and a secondary ground (SGND) node (Fig. 2, node connected to ground G1) of the converter (i.e. circuit of Figure 2); and
 	a second set of Y-capacitors (Fig. 2, capacitor C3).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a first set of Y-capacitors located between a primary ground (PGND) node of the converter and a secondary ground (SGND) node of the converter; and a second set of Y-capacitors located between the first side of the converter and the SGND node, wherein the first side of the converter comprises an AC side of the converter, wherein a first node on the input cable 
. 
 	Therefore, regarding claims 1-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
An electromagnetic interference (EMI) filter for reducing radiated EMI in power converters, the EMI filter comprising: 
 	a common mode (CM) choke located on an input cable connected to a first side of a converter, wherein the converter is connected to an output cable on a second side of the converter; 
 	a first set of Y-capacitors located between a primary ground (PGND) node of the converter and a secondary ground (SGND) node of the converter; and 
 	a second set of Y-capacitors located between the first side of the converter and the SGND node, wherein the first side of the converter comprises an AC side of the converter, wherein a first node on the input cable to which the second set of Y-capacitors are connected is farther away from the converter than a second node on the input cable to which the CM choke is connected.
 
Regarding claims 18-26, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of reducing radiated EMI in power converters, the method comprising:
 	inserting a common mode (CM) choke on a first side of a converter, wherein the CM choke is located on an input cable connected to first side of the converter, wherein the first side of the converter comprises an AC side of the converter, wherein the converter is connected to an output cable on a second side of the converter; 
 	inserting a first set of Y-capacitors between a primary ground (PGND) node of the converter and a secondary ground (SGND) node of the converter; and 
 	inserting a second set of Y-capacitors between the AC side of the converter and the SGND node, wherein a node on the input cable to which the second set of Y-capacitors are connected is farther away from the converter than a node to which the CM choke is connected.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al (US 9,674,907) deals with an input surge protection circuit and method for a non-isolated buck-boost LED driver, Kamikura et al (US 2018/0007785) deals with a power circuit device, Kitada (US 2017/0288575) deals with a power converter, Kawamura (US 2016/0204754) deals with a noise filter, Wu et al (US 9,350,231) deals with a method for improving performance of filter and power conversion apparatuses, Becerra et al (US 8,917,042) deals with methods and systems for reducing conducted electromagnetic interference, Ide et al (US 2013/0114305) deals with a power source circuit, Busch et al (US 2012/0163056) deals with an input circuit for an electrical device, use of an input circuit and electrical device, and Pelly (US 2004/0062064) deals with a passive common mode filter and method for operating a passive common mode filter.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838